DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-16 are objected to because of the following informalities: The terms ending in “circuit unit” should be amended to remove the word “unit”. The addition of the word “unit” makes it slightly unclear if 112(f) is to be invoked or if the terms as a whole are merely referring to circuits, as disclosed in applicant’s Specification.  Appropriate correction is required.

Claim Interpretation
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Hence, the functional limitations “circuit unit that controls…”, “circuit unit performs…”, “circuit unit controls…”, “circuit unit switches…”, etc. which are narrative in form have been given very little patentable weight, insomuch as the examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In this case, the specific circuits should be “configured to” perform the functions recited in the claim, in order to give patentable weight to the functions. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwaki (U.S. Pre-Grant Publication 2020/0318598).
Regarding claim 1, Iwaki teaches an ignition apparatus for an internal combustion engine (Figure 1), the ignition apparatus comprising: an ignition coil (11) in which a main primary coil (111a) and an auxiliary primary coil (111b) are magnetically coupled with a secondary coil (112) that is connected to a spark plug (2)(Figure 1; Paragraphs 0021-0025); a main ignition circuit unit that is capable of controlling energization of the main primary coil and is capable of performing a main ignition operation in which a spark discharge is generated in the spark plug (See circuit 
Iwaki teaches that the auxiliary primary coil includes a plurality of auxiliary-primary-coil portions (one for each cylinder; and also each auxiliary primary coil may be interpreted as being made of multiple portions [each individual winding, for example]); the energy supply circuit unit is capable of performing the energy supply operation using one or more of the plurality of auxiliary-primary-coil portions (inherently using all portions of the auxiliary primary coil); the plurality of auxiliary-primary-coil portions are connected to a shared power supply (battery 4; paragraphs 0019 and 0041); the energy supply circuit unit is capable of controlling the energy supply operation by switching the connection between the plurality of auxiliary-primary-coil portions and the power supply (Paragraphs 0041, 0050-0059); and the energy supply circuit unit is capable of switching the auxiliary-primary-coil portion used in the energy supply operation based on a voltage value of the power supply (1. the circuit is designed based on the voltage value of the power supply, and the switching is therefore inherently based on that voltage value [the claim does not recite performing any detection of the voltage value 
Regarding claim 2, Iwaki teaches an ignition apparatus for an internal combustion engine (Figure 1), the ignition apparatus comprising: an ignition coil (11) in which a main primary coil (111a) and an auxiliary primary coil (111b) are magnetically coupled with a secondary coil (112) that is connected to a spark plug (2)(Figure 1; Paragraphs 0021-0025); a main ignition circuit unit that is capable of controlling energization of the main primary coil and is capable of performing a main ignition operation in which a spark discharge is generated in the spark plug (See circuit connected to the main primary coil in Figure 1, including controller 31/3; Paragraphs 0021, 0028-0034); and an energy supply circuit unit that is capable of controlling energization of the auxiliary primary coil (See circuit connected to the auxiliary primary coil in Figure 1, including controller 31/3; Paragraphs 0028-0034, 0050-0059) and is capable of performing an energy supply operation in which a current that has a same polarity as a secondary current that flows through the secondary coil as a result of the main ignition operation is superimposed on the secondary current (See description of the auxiliary primary coil 111b as being operated in both directions; Paragraphs 0038-0042).
Iwaki teaches that the auxiliary primary coil includes a plurality of auxiliary-primary-coil portions (one for each cylinder; and also each auxiliary primary coil may be and the discharge maintenance voltage of the spark plug, and the switching is therefore inherently based on those voltage values [the claim does not recite performing any detection of the voltage value and performing the switching based on that detection, nor does it even recite a configuration of the energy supply circuit to perform any functions]; 2. The circuit performs switching based on voltage drop detected by current detection resistor 62 [Paragraph 0056], the voltage drop being on an energy-supply side of the auxiliary primary coil, and the secondary coil voltage drop is measured by current detection resistor 62 [Paragraph 0035]).
Regarding claim 3, Iwaki discloses the invention of claim 2 as discussed above, and Iwaki teaches that the energy supply circuit unit is capable of being configured to estimate the terminal voltage on the energy-supply side of the auxiliary primary coil based on a terminal voltage on a low-voltage side of the main primary coil, and a turn ratio of the main primary coil and the auxiliary primary coil (inherent capability of controller 3).
Regarding claim 4, Iwaki discloses the invention of claim 3 as discussed above, and Iwaki teaches that the energy supply circuit unit is capable of being configured to switch the auxiliary-primary-coil portion used in the energy supply operation based on an output signal from a control apparatus of the internal combustion engine (the circuit is connected to the engine controller 3).
Regarding claim 5, Iwaki discloses the invention of claim 4 as discussed above, and Iwaki teaches that the energy supply circuit unit is capable of being configured to switch the auxiliary-primary-coil portion used in the energy supply operation based on waveform information of a main ignition signal that instructs the main ignition circuit unit to perform the main ignition operation and an energy supply signal that instructs the energy supply circuit unit to perform the energy supply operation (Paragraphs 0020, 0032-0035, 0052).
Regarding claim 6, Iwaki discloses the invention of claim 5 as discussed above, and the waveform information is capable of being a phase difference between rising of the main ignition signal and rising of the energy supply signal.
Regarding claim 7, Iwaki discloses the invention of claim 6 as discussed above, and Iwaki teaches that the energy supply circuit unit is capable of being configured to switch the auxiliary-primary-coil portion used in the energy supply operation based on either of a rotation frequency and load of the internal combustion engine, or both (Paragraphs 0087-0088, 0091; Figure 5).
Regarding claim 8, Iwaki discloses the invention of claim 7 as discussed above, and Iwaki teaches that the energy supply circuit unit is capable of being configured to switch the auxiliary-primary-coil portion used in the energy supply operation based on a 
Regarding claim 9, Iwaki discloses the invention of claim 8 as discussed above, and Iwaki teaches that the energy supply circuit unit includes a switching element for discharge continuation that opens and closes an energization path to the auxiliary primary coil portion, and a plurality of switching elements that control energization of the plurality of auxiliary primary coil portions during the energy supply operation (See the switching elements in Figure 1).
Regarding claim 10, Iwaki discloses the invention of claim 9 as discussed above, and Iwaki teaches that the energy supply circuit unit includes an energy-supply-permitted period setting unit (controller 3/31) capable of being configured to set a permitted period for the energy supply operation and capable of being configured to output a permission signal for the energy supply operation (inherent capability of a programmable controller).
Regarding claim 11, Iwaki discloses the invention of claim 10 as discussed above, and the permission signal is capable of being a pulse signal that is generated based on an output signal from a control apparatus of the internal combustion engine, and a maximum period of the permitted period is capable of being set based on a pulse width (the claim does not recite any structure which is configured to perform these functions, and the structure of Iwaki is capable of being configured to perform the functions as noted above).
Regarding claim 12, Iwaki discloses the invention of claim 1 as discussed above, and Iwaki teaches that the energy supply circuit unit is capable of being configured to switch the auxiliary-primary-coil portion used in the energy supply operation based on an output signal from a control apparatus of the internal combustion engine (the circuit is connected to the engine controller 3).
Regarding claim 13, Iwaki discloses the invention of claim 1 as discussed above, and Iwaki teaches that the energy supply circuit unit is capable of being configured to switch the auxiliary-primary-coil portion used in the energy supply operation based on either of a rotation frequency and load of the internal combustion engine, or both (Paragraphs 0087-0088, 0091; Figure 5).
Regarding claim 14, Iwaki discloses the invention of claim 1 as discussed above, and Iwaki teaches that the energy supply circuit unit is capable of being configured to switch the auxiliary-primary-coil portion used in the energy supply operation based on a temperature of the ignition coil (the claim does not recite a detection of temperature, and temperature is capable of being inferred based on the other measured and known electrical values).
Regarding claim 15, Iwaki discloses the invention of claim 1 as discussed above, and Iwaki teaches that the energy supply circuit unit includes a switching element for discharge continuation that opens and closes an energization path to the auxiliary primary coil portion, and a plurality of switching elements that control energization of the plurality of auxiliary primary coil portions during the energy supply operation (See the switching elements in Figure 1).
Regarding claim 16, Iwaki discloses the invention of claim 1 as discussed above, and Iwaki teaches that the energy supply circuit unit includes an energy-supply-permitted period setting unit (controller 3/31) capable of being configured to set a permitted period for the energy supply operation and capable of being configured to output a permission signal for the energy supply operation (inherent capability of a programmable controller).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tokura et al (U.S. Patent 4,702,221) also anticipates the current claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747